Title: To Thomas Jefferson from Edmund Harrison, 30 December 1802
From: Harrison, Edmund
To: Jefferson, Thomas


          
            Richmond 30 Decr. 1802
          
          Edmund Harrison presents his respectful acknowledgments to Mr. Jefferson,—thanks him for the parliamentary Manual, which is enhanced in value from the polite and friendly manner in which it was presented.
          Where the voice of Millions join in the wish that our present chief Magistrate may long fill the exalted station, which he has so much dignified, the single expression of an Individual conforming to that Wish, cannot be deemed intrusive.—
        